People v Frith (2015 NY Slip Op 06500)





People v Frith


2015 NY Slip Op 06500


Decided on August 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2011-03305

[*1]People of State of New York, respondent, 
vShawn Frith, appellant.


Lynn W. L. Fahey, New York, N.Y. (Kendra L. Hutchinson of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel; Paige Mankin on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan, J.), dated April 1, 2011, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly designated him a level three sex offender pursuant to the Sex Offender Registration Act (hereinafter SORA) (see Correction Law art 6-C). The case summary prepared by the Board of Examiners, as well as the remaining documentation presented by the People at the SORA hearing, constituted "reliable hearsay," and provided a sufficient basis for the assessment of the points challenged by him on the instant appeal (Correction Law § 168-n[3]; see People v Mingo, 12 NY3d 563, 573; People v Williams, 95 AD3d 1093, 1094).
RIVERA, J.P., LEVENTHAL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court